Citation Nr: 1426387	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-36 003 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a skin condition, characterized as pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1984 until November 1988.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2012, the Veteran and his representative testified before the undersigned via Video Conference hearing; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand for additional development is necessary before the claim can be properly adjudicated.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran contends that his skin disability is more severe than is currently contemplated by his noncompensable rating.  Specifically, he claims that his skin disability covers more than five percent of exposed skin.  The Veteran most recently underwent a VA examination in May 2012.  In his December 2012 hearing, the Veteran and his representative alleged that the examination was inadequate.  Upon review of the examination report, the Board finds that the examination is inadequate for rating purposes.  Specifically, the examiner made a cursory report that did not reference the relevant rating criteria.  The Veteran also made allegations of an increase in the severity of his condition since his first VA examination in February 2010.  In light of the passage of time since the last adequate VA examination and the deficiencies in the May 2012 VA examination, the Board finds that the Veteran should be afforded another VA examination to determine the current nature and severity of his skin disability.  
The Veteran has received VA treatment for his skin disability; however, the claims file only contains VA treatment records dated up to December 2012.  On remand, any additional relevant treatment records should be associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records that may have come into existence since December 2012.  

2.  After the above-requested development, schedule the Veteran for a VA examination with the appropriate clinician to determine the nature and severity of his service-connected pseudofolliculitis barbae.  The examiner should review the claims file, including this remand, and should note such review in the examination report.  A complete rationale for all expressed opinions should be provided.  The examiner shall:

a) Indicate that percentage of the entire body or exposed areas that are affected by pseudofolliculitis barbae; and 

b) Indicate whether systemic therapy is required to treat pseudofolliculitis barbae, and, if so, the frequency and length of that therapy.  

All symptoms related to pseudofolliculitis barbae should be noted, including any resulting pain or disfigurement.  

3.  Readjudicate the claim, performing any additional development deemed necessary.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide them a reasonable period to time to respond thereto.  The case should then be returned to the Board for further appellant review, as necessary.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

